Exhibit 10.8

 

USA COMPRESSION PARTNERS, LP

2013 LONG-TERM INCENTIVE PLAN

 

FORM OF DIRECTOR PHANTOM UNIT AGREEMENT

 

Pursuant to this Phantom Unit Agreement, dated as of Grant Date identified in
the Grant Notice below (this “Agreement”), USA Compression GP, LLC (the
“Company”), as the general partner of USA Compression Partners, LP (the
“Partnership”), hereby grants to [          ] (the “Participant”) the following
award of Phantom Units (“Phantom Units”), pursuant and subject to the terms and
conditions of this Agreement and the USA Compression Partners, LP 2013 Long-Term
Incentive Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference.  Each Phantom Unit shall
constitute a Phantom Unit under the terms of the Plan and is hereby granted in
tandem with a corresponding DER, as further detailed in Section 3 below.  Except
as otherwise expressly provided herein, all capitalized terms used in this
Agreement, but not defined, shall have the meanings provided in the Plan.

 

GRANT NOTICE

 

Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:

 

Number of Phantom Units:  [          ] Phantom Units

 

Grant Date:  [          ], 2013

 

Vesting of Phantom Units:  Phantom Units shall vest upon the one year
anniversary of the Grant Date, subject to the Participant continuing in Service
through such date; provided that the Phantom Units shall be subject to
accelerated vesting in certain circumstances as set forth in Section 4(b).

 

Forfeiture of Phantom Units:  In the event of a cessation of the Participant’s
Service for any reason, all Phantom Units that have not vested prior to or in
connection with such cessation of Service shall thereupon automatically be
forfeited by the Participant without further action and without payment of
consideration therefor.

 

Payment of Phantom Units:  Vested Phantom Units shall be paid to the Participant
in the form of Units as set forth in Section 5 below.

 

DERs: Each Phantom Unit granted under this Agreement shall be issued in tandem
with a corresponding dividend equivalent right, or DER, which shall entitle the
Participant to receive payments in an amount equal to Partnership distributions
in accordance with Section 3 below.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF PHANTOM UNITS

 

1.             Grant.  The Company hereby grants to the Participant, as of the
Grant Date, an award of Phantom Units in the amount set forth in the Grant
Notice above, subject to all of the terms and conditions contained in this
Agreement and the Plan.

 

2.             Phantom Units.  Subject to Section 4 below, each Phantom Unit
that vests shall represent the right to receive payment, in accordance with
Section 5 below, in the form of one (1) Unit.  Unless and until a Phantom Unit
vests, the Participant will have no right to payment in respect of such Phantom
Unit.  Prior to actual payment in respect of any vested Phantom Unit, such
Phantom Unit will represent an unsecured obligation of the Partnership, payable
(if at all) only from the general assets of the Partnership.

 

3.             Grant of Tandem DER. Each Phantom Unit granted hereunder is
hereby granted in tandem with a corresponding DER, which shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the related Phantom Unit.  Each vested DER shall entitle the Participant to
receive payments, subject to and in accordance with this Agreement, in an amount
equal to any distributions made by the Partnership following the Grant Date in
respect of the Unit underlying the Phantom Unit to which such DER relates.  The
Company shall establish, with respect to each Phantom Unit, a separate DER
bookkeeping account for such Phantom Unit (a “DER Account”), which shall be
credited (without interest) on the applicable distribution dates with an amount
equal to any distributions made by the Partnership during the period that such
Phantom Unit remains outstanding with respect to the Unit underlying the Phantom
Unit to which such DER relates.  Upon the vesting of a Phantom Unit, the DER
(and the DER Account) with respect to such vested Phantom Unit shall also become
vested.  Similarly, upon the forfeiture of a Phantom Unit, the DER (and the DER
Account) with respect to such forfeited Phantom Unit shall also be forfeited.

 

4.             Vesting and Forfeiture.

 

(a)           Vesting.  Subject to Section 4(c) below, the Phantom Units shall
vest in such amounts and at such times as are set forth in the Grant Notice
above.

 

(b)          Accelerated Vesting.  Subject to Section 4(c) below, the Phantom
Units shall vest in full upon the occurrence of a Change in Control.

 

(c)           Forfeiture.  Notwithstanding the foregoing, in the event of a
cessation of the Participant’s Service for any reason, all Phantom Units that
have not vested prior to or in connection with such cessation of Service shall
thereupon automatically be forfeited by the Participant without further action
and without payment of consideration therefor.  No portion of the Phantom Units
which has not become vested at the date of the Participant’s cessation of
Service shall thereafter become vested.

 

(d)           Payment.  Vested Phantom Units shall be subject to the payment
provisions set forth in Section 5 below.

 

5.             Payment of Phantom Units and DERs.

 

(a)           Phantom Units.    Unpaid, vested Phantom Units shall be paid to
the

 

2

--------------------------------------------------------------------------------


 

Participant in the form of Units in a lump-sum as soon as reasonably practical,
but not later than forty-five (45) days, following the date on which such
Phantom Units vest.  Payments of any Phantom Units that vest in accordance
herewith shall be made to the Participant (or in the event of the Participant’s
death, to the Participant’s estate) in whole Units in accordance with this
Section 5.

 

(b)           DERs.    Unpaid, vested DERs shall be paid to the Participant as
follows: as soon as reasonably practical, but not later than forty-five (45)
days, following the date on which a Phantom Unit and related DER vests, the
Participant shall be paid an amount in cash equal to the amount then credited to
the DER Account maintained with respect to such Phantom Unit.

 

(c)           Potential Delay.  Notwithstanding anything to the contrary in this
Agreement, no amounts payable under this Agreement shall be paid to the
Participant prior to the expiration of the six (6)-month period following his
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) to the extent that the
Company determines that paying such amounts prior to the expiration of such six
(6)-month period would result in a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of the applicable six (6)-month period (or such earlier date
upon which such amounts can be paid under Section 409A of the Code without
resulting in a prohibited distribution, including as a result of the
Participant’s death), such amounts shall be paid to the Participant.

 

6.             Tax Withholding.  The Company and/or its Affiliates shall have
the authority and the right to deduct or withhold, or to require the Participant
to remit to the Company and/or its Affiliates, an amount sufficient to satisfy
all applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the Phantom Units and the DERs.  In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee, the Company and/or its Affiliates shall withhold Units otherwise
issuable in respect of such Phantom Units having a Fair Market Value equal to
the sums required to be withheld.  In the event that Units that would otherwise
be issued in payment of the Phantom Units are used to satisfy such withholding
obligations, the number of Units which shall be so withheld shall be limited to
the number of Units which have a Fair Market Value (which, in the case of a
broker-assisted transaction, shall be determined by the Committee, consistent
with applicable provisions of the Code) on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.

 

7.             Rights as Unit Holder.  Neither the Participant nor any person
claiming under or through the Participant shall have any of the rights or
privileges of a holder of Units in respect of any Units that may become
deliverable hereunder unless and until certificates representing such Units
shall have been issued or recorded in book entry form on the records of the
Partnership or its transfer agents or registrars, and delivered in certificate
or book entry form to the Participant or any person claiming under or through
the Participant.

 

8.             Non-Transferability.  Except as set forth in the next sentence,
neither the Phantom Units nor any right of the Participant under the Phantom
Units may be assigned,

 

3

--------------------------------------------------------------------------------


 

alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant (or any permitted transferee) other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership and any of their Affiliates. 
Notwithstanding the foregoing, (i) the Phantom Units or any right of the
Participant under the Phantom Units may be transferred by a Participant without
consideration to any “family member” of the Participant, as defined in the
instructions to use of the Form S-8 Registration Statement under the Securities
Act, as applicable, or any other transferee specifically approved by the
Committee after taking into account any state, federal, local or foreign tax and
securities laws applicable to transferable Awards; and (ii) vested Units may be
transferred to the extent permitted by the Partnership Agreement and not
otherwise prohibited by this Agreement or any other agreement restricting the
transfer of such Units.

 

9.             Distribution of Units.  Unless otherwise determined by the
Committee or required by any applicable law, rule or regulation, neither the
Company nor the Partnership shall deliver to the Participant certificates
evidencing Units issued pursuant to this Agreement and instead such Units shall
be recorded in the books of the Partnership (or, as applicable, its transfer
agent or equity plan administrator).  All certificates for Units issued pursuant
to this Agreement and all Units issued pursuant to book entry procedures
hereunder shall be subject to such stop transfer orders and other restrictions
as the Company may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities Exchange Commission, any stock exchange
upon which such Units are then listed, and any applicable federal or state laws,
and the Company may cause a legend or legends to be inscribed on any such
certificates or book entry to make appropriate reference to such restrictions. 
In addition to the terms and conditions provided herein, the Company may require
that the Participant make such covenants, agreements, and representations as the
Company, in its sole discretion, deems advisable in order to comply with any
such laws, regulations, or requirements.  No fractional Units shall be issued or
delivered pursuant to the Phantom Units and the Committee shall determine the
amount of cash, other securities, or other property that shall be paid or
transferred in lieu of fractional Units.

 

10.          Partnership Agreement.  Units issued upon payment of the Phantom
Units shall be subject to the terms of the Plan and the Partnership Agreement. 
Upon the issuance of Units to the Participant, the Participant shall,
automatically and without further action on his or her part, (i) be admitted to
the Partnership as a Limited Partner (as defined in the Partnership Agreement)
with respect to the Units, and (ii) become bound, and be deemed to have agreed
to be bound, by the terms of the Partnership Agreement.

 

11.          No Effect on Service.  Nothing in this Agreement or in the Plan
shall be construed as giving the Participant the right to be retained in the
employ or service of the Company or any Affiliate thereof.  Furthermore, the
Company and its Affiliates may at any time dismiss the Participant from
employment or consulting free from any liability or any claim under the Plan or
this Agreement, unless otherwise expressly provided in the Plan, this Agreement
or any other written agreement between the Participant and the Company or an
Affiliate thereof.

 

12.          Non-Disparagement.  The Participant agrees to refrain from making
any oral or written statements to a third party about the Company, the
Partnership, or any of their Affiliates that are slanderous, libelous or
defamatory with the effect of damaging the business or reputation of the
Company, the Partnership, or any of their Affiliates. If the

 

4

--------------------------------------------------------------------------------


 

Participant violates the terms of this Section 12, the violation shall be deemed
an Act of Misconduct under the Plan and the Phantom Units, DERs, and Units
issuable hereunder, whether vested or unvested and whether or not previously
issued, shall be subject to the clawback described in Section 8(o) of the Plan
only to the extent that the violation resulted in actual demonstrable harm to
the Company, the Partnership, or any of their Affiliates.

 

13.          Severablility.  If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to the applicable law
or, if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

 

14.          Tax Consultation.  None of the Board, the Committee, the Company or
the Partnership has made any warranty or representation to Participant with
respect to the income tax consequences of the issuance of the Phantom Units, the
DERs, the Units or the transactions contemplated by this Agreement, and the
Participant represents that he or she is in no manner relying on such entities
or their representatives for tax advice or an assessment of such tax
consequences.  The Participant understands that the Participant may suffer
adverse tax consequences in connection with the Phantom Units and DERs granted
pursuant to this Agreement.  The Participant represents that the Participant has
consulted with any tax consultants that the Participant deems advisable in
connection with the Phantom Units and DERs.

 

15.          Amendments, Suspension and Termination.  Solely to the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  Except as provided in the preceding sentence, this
Agreement cannot be modified, altered or amended, except by an agreement, in
writing, signed by both the Partnership and the Participant.

 

16.          Lock-Up Agreement.  The Participant shall agree, if so requested by
the Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith.  The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period.  Notwithstanding
the foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.

 

17.          Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,

 

5

--------------------------------------------------------------------------------


 

and the Phantom Units and DERs are granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

18.          Code Section 409A.  None of the Phantom Units, the DERs or any
amounts paid pursuant to this Agreement are intended to constitute or provide
for a deferral of compensation that is subject to Section 409A of the Code. 
Nevertheless, to the extent that the Committee determines that the Phantom Units
or DERs may not be exempt from (or compliant with) Section 409A of the Code, the
Committee may (but shall not be required to) amend this Agreement in a manner
intended to comply with the requirements of Section 409A of the Code or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as it deems necessary or appropriate to (a) exempt the Phantom
Units or DERs from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Phantom Units or DERs, or
(b) comply with the requirements of Section 409A of the Code.  To the extent
applicable, this Agreement shall be interpreted in accordance with the
provisions of Section 409A of the Code.  Notwithstanding anything in this
Agreement to the contrary, to the extent that any payment or benefit hereunder
constitutes non-exempt “nonqualified deferred compensation” for purposes of
Section 409A of the Code, and such payment or benefit would otherwise be payable
or distributable hereunder by reason of the Participant’s cessation of Service,
all references to the Participant’s cessation of Service shall be construed to
mean a Separation from Service, and the Participant shall not be considered to
have a cessation of Service unless such cessation constitutes a Separation from
Service with respect to the Participant.

 

19.          Adjustments; Clawback.  The Participant acknowledges that the
Phantom Units are subject to modification and forfeiture in certain events as
provided in this Agreement and Section 7 of the Plan.  The Participant further
acknowledges that the Phantom Units, DERs and Units issuable hereunder, whether
vested or unvested and whether or not previously issued, are subject to clawback
as provided in Section 8(o) of the Plan.

 

20.          Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Company and the Partnership.  Subject to
the restrictions on transfer contained herein, this Agreement shall be binding
upon the Participant and his or her heirs, executors, administrators, successors
and assigns.

 

21.          Governing Law.  The validity, construction, and effect of this
Agreement and any rules and regulations relating to this Agreement shall be
determined in accordance with the laws of the State of Delaware without regard
to its conflicts of laws principles.

 

22.          Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control.  The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
Phantom Units.  The Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.

 

 

 

USA Compression Partners, LP

 

a Delaware limited partnership

 

 

 

By:

USA Compression GP, LLC

 

Its:

General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

“PARTICIPANT”

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------